Case 2:18-cv-06043-GW-AFM Document 134 Filed 09/03/20 Page 1 of 2 Page ID #:6488



  1   Michael L. Mallow (SBN 188745)
      mmallow@shb.com
  2   Rachel A. Straus (SBN 268836)
      rstraus@shb.com
  3   SHOOK, HARDY & BACON L.L.P.
      2049 Century Park East, Suite 3000
  4   Los Angeles, California 90067
      Telephone: 424.285.8330
  5   Facsimile: 424.204.9093
  6   Attorneys for Defendant
      AMERICAN HONDA MOTOR CO., INC.
  7
  8
  9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11                                 WESTERN DIVISION
12
13    BILL SCHEPLER and ADRIAN                )   Case No. 2:18-CV-6043-GW-AFM
      GARCIA, on behalf of themselves and all )
14    others similarly situated,              )   Assigned to: Hon. George H. Wu
                                              )
15                 Plaintiffs,                )   NOTICE OF LODGING EXHIBIT 58
                                              )   TO THE COMPENDIUM OF
16          v.                                    EVIDENCE II
                                              )
17    AMERICAN HONDA MOTOR CO.,               )
      INC.,                                   )
18                                            )
                   Defendant.                 )
19                                            )
20
21
22
23
24
25
26
27
28


                                     NOTICE OF LODGING
Case 2:18-cv-06043-GW-AFM Document 134 Filed 09/03/20 Page 2 of 2 Page ID #:6489




  1         Defendant American Honda Motor Co., Inc. (“AHM”) hereby lodges a USB
  2   flash drive containing a video produced by Plaintiffs’ technical expert, Gary Whitman,
  3   [Exhibit 58 to the Compendium of Evidence II] that AHM was not able to submit via
  4   the Court’s ECF system
  5
      Dated: September 3, 2020                   Respectfully submitted,
  6
                                                 SHOOK, HARDY & BACON L.L.P.
  7
  8                                              By: /s/ Michael L. Mallow
  9                                                    Michael L. Mallow
10                                                     Attorneys for Defendant
                                                       American Honda Motor Co.,
11                                                     Inc.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
                                     NOTICE OF LODGDING
